DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 2–12, drawn to a water reservoir for use with a respiratory therapy (RPT) device, classified in A61M16/16.
II. Claims 13–21, 24, 26–30, drawn to a water reservoir for use with an RPT device, classified in A61M2205/21.
IV. Claims 31–33, drawn to a water reservoir for use with an RPT device, classified in A61M2205/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related water reservoirs. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed can have a materially different structure from one another.  
Invention I describes a reservoir for use with an RPT device.  The reservoir comprises a retainer to secure the reservoir to a reservoir dock associated with the RPT device.  The reservoir also comprises a lid with an inlet and outlet positioned on the lid.  The inlet is associated with an inlet passage and the outlet is associated with an outlet passage. The reservoir further comprises a base with a flange projecting inwardly from side walls of the base.  The flange includes a lip extending continuously along at least adjacent corner portions of the perimeter of the flange.
Invention II describes a reservoir for use with an RPT device.  The reservoir comprises a retainer to releasably secure the reservoir to a non-specified location of the RPT device.  The reservoir also comprises a lid.  The reservoir comprises an inlet and outlet positioned on the lid.  The inlet is associated with an inlet conduit and the outlet is associated with an outlet conduit.  A portion of the inlet conduit crosses or overlaps with a portion of the outlet conduit when the reservoir is in an operational configuration and viewed from above.  The reservoir further comprises a base.  The base has a flange projecting inwardly from side walls of the base.  The flange includes a lip extending along at least a portion of the perimeter of the flange.
Invention I could have a different structure from Invention II, because Invention I does not require that the inlet passage crosses or overlaps with any portion of outlet passage when the reservoir is in an operational configuration and viewed from above.  Therefore, Invention I could have a structure where the inlet passage does not cross or overlap with the outlet passage.  
Invention II could have a different structure from Invention I, because Invention II does not require that its retainer secures the reservoir to a dock of the RPT device.  Therefore, the retainer could be used to secure the reservoir to a different location of the RPT device, such as to a conduit of the RPT device.  Additionally, Invention II could have a different structure from Invention I, because the lip of its flange may extend discontinuously along a portion of the perimeter of the flange.  This would be different from Invention I where the lip must extend continuously along adjacent corner portions of the perimeter of the flange.
These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  See MPEP 806.05.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related water reservoirs. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed can have a materially different structure from one another.  
Invention I describes a reservoir comprising an inlet and outlet positioned on a common side wall of a lid.  The inlet is associated with an inlet passage and the outlet is associated with an outlet passage.
Invention III describes a reservoir comprising an inlet and an outlet positioned on an insertion side of the lid.  The inlet is associated with an inlet passage and the outlet is associated with an outlet passage.  At least a portion of the inlet passage overlaps or crosses with at least a portion of the outlet passage when the reservoir is in an operational configuration and when viewed from above.
Invention I could have a different structure from Invention III, because Invention I does not require that the inlet passage crosses or overlaps with any portion of outlet passage when the reservoir is in an operational configuration and viewed from above.  Therefore, Invention I could have a structure where the inlet passage does not cross or overlap with the outlet passage.
Invention III could have a different structure from Invention I, because Invention III does not require that the inlet and outlet are positioned on a common side wall of the lid.  Rather, Invention III requires that the inlet and outlet are positioned on an insertion side of the lid.  Therefore, Invention III could have a structure with the inlet is on a top wall of the lid with the outlet be positioned on a side wall of the lid, where the top and side walls are both on one side of the reservoir that is considered the insertion side.  This structure would be different from Invention I where the inlet and outlet are required to be located on a common side wall of the reservoir.  
These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  See MPEP 806.05.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related water reservoirs. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
Here, the inventions as claimed can have a materially different structure from one another.    
Invention II describes a reservoir for use with an RPT device.  The reservoir comprises a retainer to releasably secure the reservoir to a non-specified portion of the RPT device.  The reservoir also comprises an inlet and an outlet positioned on a lid of the reservoir, on common side wall of a lid of the reservoir.
Invention III describes a reservoir for use with an RPT device.  The reservoir comprises a retainer to releasably secure the reservoir to a dock of the RPT device.  The reservoir also comprises an inlet and an outlet positioned on an insertion side of the reservoir lid.
Invention II could have a different structure from Invention III, because Invention II does not require that its retainer secures the reservoir to a dock of the RPT device.  Therefore, the retainer in Invention II could be used to secure the reservoir to a different location of the RPT device, such as to a conduit of the RPT device.  
Invention III could have a different structure than Invention II, because Invention III does not require that the inlet and outlet are positioned on a common side wall of the lid.  Rather, Invention III requires that the inlet and outlet are positioned on an insertion side of the lid.  Therefore, Invention III could have a structure with the inlet is on a top wall of the lid with the outlet be positioned on a side wall of the lid, where the top and side walls are both on one side of the reservoir that is considered the insertion side.  This structure would be different from Invention II where the inlet and outlet are required to be located on a common side wall of the reservoir.  
These differences prevent either Invention from overlapping in scope because they prevent either Invention from infringing on the other.  See MPEP 806.05.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions are classified separately.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Response to Arguments
Claim Objections
The Examiner withdraws the previous objections.
Allowable Subject Matter
The Applicant argues that claim 13 is allowable because it has been amended to include the subject matter of claims 22, 23 and 25 from the claim set dated Oct. 01, 2021, which were indicated as allowable in the previous Office action.  See Applicant Rem. dated Mar. 29, 2022 (“Applicant Rem.”) 14.  
The Examiner respectfully disagrees.  Claim 13 has not been amended to include all of the limitations of claims 22, 23 and 25.  For instance, claim 23 required that a portion of the inlet conduit overlaps with a portion of the outlet conduit when the water reservoir is viewed from above, such that the portion of the inlet conduit and the portion of the outlet conduit are aligned in a common vertical plane when the water reservoir lid is pivoted to a closed position relative to the water reservoir base.  The feature of—the portion of the inlet conduit and the portion of the outlet conduit are aligned in a common vertical plane when the water reservoir lid is pivoted to a closed position relative to the water reservoir base—is excluded from the current version of claim 13.
The Applicant also argues that claim 27 is allowable, because it was previously indicated as allowable, and it has been amended to include claims 13 and 26.  See Applicant Rem. 14.  
The Examiner respectfully disagrees.  The current version of claim 27 does not include all of the limitations of claims 13, 26 and 27 of the claim set dated Oct. 10, 2021.  Specifically, the current version of claim 27 has been amended to remove the limitation requiring that—the portion of the inlet conduit and the portion of the outlet conduit are aligned in a common vertical plane when the water reservoir lid is pivoted to a closed position relative to the water reservoir base.  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776